Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 14, 2015

The Court of Appeals hereby passes the following order:

A15D0390. JERMAINE MOODY v. CEDRIC TAYLOR, WARDEN.

      Jermaine Moody seeks discretionary review of the trial court’s order summarily
denying “several motions” that he filed.1 It appears from both the style of the case
and Moody’s application brief that this is a habeas corpus case. Under the Georgia
Constitution, the Supreme Court has appellate jurisdiction over all cases involving
habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court.

                                      Court of Appeals of the State of Georgia
                                                                           05/14/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        Neither the trial court’s order nor Moody’s application brief describes the
nature of these motions.